          Case 20-01503-lmj13 Doc 9 Filed 08/01/20 Entered 08/01/20 23:12:51                        Desc
                            Imaged Certificate of Notice Page 1 of 4
                                      United States Bankruptcy Court
                                        Southern District of Iowa
In re:                                                                                  Case No. 20-01503-lmj
Steven Frank Fritchen                                                                   Chapter 13
Megan Lynette Fritchen
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0863-4           User: auto                   Page 1 of 2                   Date Rcvd: Jul 30, 2020
                               Form ID: 5309I               Total Noticed: 59


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 01, 2020.
db/jdb         +Steven Frank Fritchen,     Megan Lynette Fritchen,    33807 - 305th Avenue,
                 Richland, IA 52585-8603
802474407      +Arnolds Motor Supply,    1502 West Burlington Avenue,     Fairfield, IA 52556-2731
802474409      +Bank of Missouri,    P.O. Box 89210,    Sioux Falls, SD 57109-9210
802474411      +Bridge City Truck Repair,     13930 Airport Road,    Ottumwa, IA 52501-9207
802474412       Cabela’s Capital One,    P.O. Box 60599,     San Gabriel, CA 91776
802474413      +Caey Hinnah,    204 South Stone Street,     Sigourney, IA 52591-1222
802474416       Chris Irk,    33 - West Monroe Street,    Suite 1540,    Chicago, IL 60603
802474418      +Clerk of Court,    Courthouse,    101 South Main,    Sigourney, IA 52591-1492
802474419      +Computer Credit,    P.O.Box 5238,    Winston Salem, NC 27113-5238
802474422      +Dr. Robert Olney - ENT Medical,     2615 Northgate Drive,    Iowa City, IA 52245-9565
802474424      +Emblem Mastercard,    P.O. Box 772801,    Chicago, IL 60677-0101
802474425      +Federated Bank,    P.O. Box 317,    Richland, IA 52585-0317
802474428      +General Service Bureau,     P.O. Box 641579,    Omaha, NE 68164-7579
802474431      +Hiway Service Center,    523 North 7th Avenue,     Washington, IA 52353-2333
802474433     ++IOWA DEPARTMENT OF REVENUE,     ATTN BANKRUPTCY UNIT,    PO BOX 10471,    DES MOINES IA 50306-0471
               (address filed with court: Iowa Department of Revenue,       P.O. Box 10460,
                 Des Moines, IA 50306)
802474434      +IRS,   P.O. Box 10460,     Des Moines, IA 50306-0460
802474438      +Mahaska Health Partnership,     1229 C Avenue East,    Oskaloosa, IA 52577-4298
802474440      +Meg Smith,    33 West Monroe Street,    Suite 1140,    Chicago, IL 60603-5332
802474441      +Mercy Hospial,    500 East Market,    Iowa City, IA 52245-2689
802474442      +Mercy Iowa City Physician Services,     P.O. Box 2300,    Iowa City, IA 52244-2300
802474444      +Mike Myers Automotive,     1532 Elm Avenue,    Packwood, IA 52580-8555
802474445      +Mike’s Parts and Service,     33045 - 315th Avenue,    Richland, IA 52585-8590
802474447      +Phillips & Cohen,    1002 Justion Street,     Wilmington, DE 19801-5148
802474448      +Physician Anesthia Care,     540 East Jefferson Street,    Suite 106,    Iowa City, IA 52245-2479
802474450      +Prompt Health Care Solutions,     2709 West Briggs Avenue,    Suite 1,    Fairfield, IA 52556-2649
802474452      +Scheels,    P.O. Box 2557,    Omaha, NE 68103-2557
802474453      +Southside Repair,    1046 - 220th Street,     Batavia, IA 52533-7500
802474455      +TAC Repair,    3140 - 160th Street,    Lockridge, IA 52635-8014
802474457      +Unity Point Health,    P.O. Box 809284,     Chicago, IL 60680-9284
802474458      +Unity Point Health,    P.O. Box 809277,     Chicago, IL 60680-9277
802474459      +Urbana Auto and Truck Center,     2500 Bing Miller Lane,    Urbana, IA 52345-9032
802474460      +Wolfe Clinic,    309 East Church Street,     Marshalltown, IA 50158-2919

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: deannabachman@aol.com Jul 31 2020 01:48:08       Deanna R Bachman,    505 5th Ave,
                 Ste 406,   Des Moines, IA 50309
aty             E-mail/Text: goodlow@mediacombb.net Jul 31 2020 01:48:04       Steven E Goodlow,
                 6 Washington Avenue West,    Albia, IA 52531
tr             +E-mail/Text: mweber@iowachapter13.com Jul 31 2020 01:48:20       Carol F Dunbar,
                 531 Commercial St,    Ste 500,   Waterloo, IA 50701-5497
ust            +E-mail/Text: ustpregion12.dm.ecf@usdoj.gov Jul 31 2020 01:48:12        United States Trustee,
                 Federal Bldg, Room 793,    210 Walnut Street,    Des Moines, IA 50309-2115
802474408       E-mail/Text: bankruptcynotice@aspendental.com Jul 31 2020 01:48:08        Aspen Dental,
                 P.O. Box 1578,   Albany, NY 12201
802474410      +EDI: USBANKARS.COM Jul 31 2020 05:48:00      Betty Fritchen,    c/o U.S. Bank,
                 Attn: Trust Department,    123 East Third Street,    Ottumwa, IA 52501-2937
802474414      +EDI: CAPITALONE.COM Jul 31 2020 05:48:00       Capital One,   P.O. Box 6492,
                 Carol Stream, IL 60197-6492
802474415      +EDI: RMSC.COM Jul 31 2020 05:48:00      Care Credit,    P. O. Box 960061,
                 Orlando, FL 32896-0061
802474417      +EDI: WFNNB.COM Jul 31 2020 05:48:00      Christopher and Banks,     P.O. Box 659728,
                 San Antonio, TX 78265-9728
802474420      +E-mail/Text: cedwards@creditiowa.com Jul 31 2020 01:48:12       Credit Bureau Services,
                 1306 South 7th Street,    Oskaloosa, IA 52577-4114
802474421      +E-mail/PDF: creditonebknotifications@resurgent.com Jul 31 2020 02:02:02        Credit One Bank,
                 P.O. Box 60500,    City of Industry, CA 91716-0500
802474423      +EDI: WFNNB.COM Jul 31 2020 05:48:00      Eddie Bauer,    P.O. Box 659705,
                 San Antonio, TX 78265-9705
802474426      +EDI: BLUESTEM Jul 31 2020 05:48:00      Fingerhut,    P.O. Box 166,    Newark, NJ 07101-0166
802474427      +E-mail/Text: nsnakenberg@fnbfairfieldiowa.com Jul 31 2020 01:48:05
                 First National Bank of Fairfield1,    100 East Burlington,    Fairfield, IA 52556-3295
802474429      +E-mail/Text: bankruptcy@avadynehealth.com Jul 31 2020 01:48:10        H & R Accounts,
                 P.O. Box 672,   Moline, IL 61266-0672
802474432      +EDI: HFC.COM Jul 31 2020 05:48:00      HSBC,    Dept 7680,   Carol Stream, IL 60116-0001
802474430      +EDI: WFNNB.COM Jul 31 2020 05:48:00      Herbergers,    P.O. Box 659813,
                 San Antonio, TX 78265-9113
802474435      +EDI: RMSC.COM Jul 31 2020 05:48:00      JC Penney,    P. O. Box 960090,    Orlando, FL 32896-0090
802474436      +E-mail/Text: billing@jeffersoncountyhealthcenter.org Jul 31 2020 01:48:17
                 Jefferson County Health Center,    2000 South Main Street,    Fairfield, IA 52556-3793
            Case 20-01503-lmj13 Doc 9 Filed 08/01/20 Entered 08/01/20 23:12:51                                            Desc
                              Imaged Certificate of Notice Page 2 of 4


District/off: 0863-4                  User: auto                         Page 2 of 2                          Date Rcvd: Jul 30, 2020
                                      Form ID: 5309I                     Total Noticed: 59


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
802474437      +E-mail/Text: bncnotices@becket-lee.com Jul 31 2020 01:48:10       Kohls,   P.O. Box 2983,
                 Milwaukee, WI 53201-2983
802474439      +EDI: WFNNB.COM Jul 31 2020 05:48:00      Maurices,   P.O. Box 659705,
                 San Antonio, TX 78265-9705
802474443      +E-mail/PDF: MerrickBKNotifications@Resurgent.com Jul 31 2020 02:02:11       Merrick Bank,
                 P.O. Box 30537,   Tampa, FL 33630-3537
802474446      +EDI: RMSC.COM Jul 31 2020 05:48:00      Pay Pal Credit Services,    P.O. Box 960080,
                 Orlando, FL 32896-0080
802474449      +EDI: WFNNB.COM Jul 31 2020 05:48:00      Pier One Imports,   P.O. Box 0659617,
                 San Antonio, TX 78265-9617
802474451       E-mail/Text: mdeclerck@quad-corp.com Jul 31 2020 01:48:17      Quad Corporation,     P.O. Box 2020,
                 Davenport, IA 52809
802474454      +E-mail/Text: BANKO@summitcollects.com Jul 31 2020 01:48:18       Summit Account Resolution,
                 P.O. Box 131,   Champlin, MN 55316-0131
802474456      +E-mail/Text: BankruptcyNotices@healthcare.uiowa.edu Jul 31 2020 01:48:20
                 UI Diagnostic Laboratories,   200 Hawkins Drive,    Iowa City, IA 52242-1009
                                                                                              TOTAL: 27

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 01, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 30, 2020 at the address(es) listed below:
              Carol F Dunbar   ssteffen@iowachapter13.com,
               mweber@iowachapter13.com;cdunbar13dm@ecf.epiqsystems.com
              Deanna R Bachman   on behalf of Trustee Carol F Dunbar dbachman@iowachapter13.com
              Steven E Goodlow   on behalf of Debtor Steven Frank Fritchen goodlow@mediacombb.net
              Steven E Goodlow   on behalf of Joint Debtor Megan Lynette Fritchen goodlow@mediacombb.net
              United States Trustee   USTPRegion12.DM.ECF@usdoj.gov
                                                                                            TOTAL: 5
            Case 20-01503-lmj13 Doc 9 Filed 08/01/20 Entered 08/01/20 23:12:51                                                                       Desc
                              Imaged Certificate of Notice Page 3 of 4
Information to identify the case:

                       Steven Frank Fritchen                                                     Social Security number or ITIN:   xxx−xx−5817
Debtor 1:
                                                                                                 EIN: _ _−_ _ _ _ _ _ _
                       First Name    Middle Name     Last Name

Debtor 2:              Megan Lynette Fritchen                                                    Social Security number or ITIN:   xxx−xx−1431
(Spouse, if filing)                                                                              EIN: _ _−_ _ _ _ _ _ _
                       First Name    Middle Name     Last Name

United States Bankruptcy Court:     Southern District of Iowa                                    Date case filed for chapter:             13     7/30/20

Case number:          20−01503−lmj13
Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                         12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in
effect, creditors cannot sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors.
Creditors cannot demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required
to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not
exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge
under 11 U.S.C. § 1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified
in this notice. Creditors who want to have their debt excepted from discharge may be required to file a complaint in the
bankruptcy clerk's office by the same deadline. (See line 13 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                   About Debtor 1:                                                      About Debtor 2:
1. Debtor's full name                              Steven Frank Fritchen                                                Megan Lynette Fritchen

2. All other names used in the                     dba 2U Trucking LLC
   last 8 years
3. Address                                         33807 − 305th Avenue                                                 33807 − 305th Avenue
                                                   Richland, IA 52585                                                   Richland, IA 52585

4. Debtor's attorney                               Steven E Goodlow                                                     Contact phone (641) 932−2948
     Name and address                              6 Washington Avenue West                                             Email: goodlow@mediacombb.net
                                                   Albia, IA 52531

5. Bankruptcy trustee                              Carol F Dunbar                                                      Contact phone (319) 233−6327
     Name and address                              531 Commercial St                                                   Email: ssteffen@iowachapter13.com
                                                   Ste 500
                                                   Waterloo, IA 50701

6. Bankruptcy clerk's office                   110 E. Court Ave.                                                        Office Hours: 08:00 AM − 05:00 PM Monday −
     Documents in this case may be filed Suite 300                                                                      Friday
     at this address. You may inspect all Des Moines, IA 50309                                                          Contact phone (515) 284−6230
     records filed in this case at this office                                                                          Date: 7/30/20
     or online at www.pacer.gov.
                                                                                                                                For more information, see page 2




Official Form 309I                                        Notice of Chapter 13 Bankruptcy Case                                                              page 1
         Case 20-01503-lmj13 Doc 9 Filed 08/01/20 Entered 08/01/20 23:12:51                                                                      Desc
                           Imaged Certificate of Notice Page 4 of 4
Debtor Steven Frank Fritchen and Megan Lynette Fritchen                                                                           Case number 20−01503−lmj13

7. Meeting of creditors
     Debtors must attend the meeting to     August 25, 2020 at 10:00 AM                                      Location:
     be questioned under oath. In a joint                                                                    Conference call dial in 877−411−0434,
     case, both spouses must attend.                                                                         Participant Code 5068871
     Creditors may attend, but are not      The meeting may be continued or adjourned to a later
     required to do so.                     date. If so, the date will be on the court docket.
8. Deadlines                                Deadline to file a complaint to challenge                                Filing deadline: 10/24/20
     The bankruptcy clerk's office must     dischargeability of certain debts:
     receive these documents and any
     required filing fee by the following
     deadlines.                             You must file:
                                            • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                            • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                            Deadline for all creditors to file a proof of claim                      Filing deadline: 10/8/20
                                            (except governmental units):
                                            Deadline for governmental units to file a proof of                       Filing deadline: 180 days post Order for
                                            claim:                                                                   Relief

                                            Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim may be filed electronically
                                            at the court's web site at www.iasb.uscourts.gov. Select E−Filing Proof of Claim on court's home page.
                                            Alternatively, a proof of claim form may be obtained at www.uscourts.gov or any bankruptcy clerk's office.
                                            If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                            a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                            Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                            claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                            For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                            including the right to a jury trial.

                                            Deadline to object to exemptions:                                        Filing deadline:     If applicable, 30 days
                                            The law permits debtors to keep certain property as exempt. If you                            after the conclusion of
                                            believe that the law does not authorize an exemption claimed, you                             the meeting of creditors
                                            may file an objection.
9. Filing of plan                           The debtor has not filed a plan as of this date. A copy of the plan and a notice of the hearing on confirmation
                                            will be sent separately.
10. Creditors with a foreign                If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the
    address                                 court to extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy
                                            law if you have any questions about your rights in this case.
11. Filing a chapter 13                     Chapter 13 allows an individual with regular income and debts below a specified amount to adjust
    bankruptcy case                         debts according to a plan. A plan is not effective unless the court confirms it. You may object to
                                            confirmation of the plan and appear at the confirmation hearing. A copy of the plan, if not enclosed,
                                            will be sent to you later, and if the confirmation hearing is not indicated on this notice, you will be
                                            sent notice of the confirmation hearing. The debtor will remain in possession of the property and may
                                            continue to operate the business, if any, unless the court orders otherwise.
12. Exempt property                         The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                            distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property
                                            claimed as exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                             www.pacer.gov. If you believe that the law does not authorize an exemption that debtors claimed, you
                                            may file an objection by the deadline.
13. Discharge of debts                      Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of
                                            a debt. However, unless the court orders otherwise, the debts will not be discharged until all payments
                                            under the plan are made. A discharge means that creditors may never try to collect the debt from the
                                            debtors personally except as provided in the plan. If you want to have a particular debt excepted from
                                            discharge under 11 U.S.C. § 523(a)(2) or (4), you must file a complaint and pay the filing fee in the
                                            bankruptcy clerk's office by the deadline. If you believe that the debtors are not entitled to a discharge
                                            of any of their debts under 11 U.S.C. § 1328(f), you must file a motion by the deadline.
14. Cellular phones                         Only attorneys and their employees may carry cell phones and other portable communication devices
                                            into hearing locations.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                                 page 2
